Citation Nr: 0704191	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 until October 
1971.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.  In this regard, the Board finds that 
statements from the veteran and his representative, received 
in November 2002, may be reasonably construed as a timely 
notice of disagreement with the determination.  Additionally, 
the Board finds that a timely substantive appeal was received 
following issuance of the statement of the case.

A video conference hearing was held in November 2006.  The 
transcript of this hearing is of record.  The Board notes 
that the veteran submitted additional written evidence at the 
time of this hearing.  The evidence was accompanied by a 
signed written waiver of RO consideration of such evidence by 
the veteran.  Therefore, the Board may properly consider this 
evidence.  See 38 C.F.R. § 20.1304 (2006).


FINDING OF FACT

The competent evidence includes a diagnosis of PTSD based 
upon verified in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Inasmuch as the decision herein grants service connection for 
PTSD, further development with regard to VA's duties to 
notify and assist as to the claim would serve no useful 
purpose.  In light of the favorable disposition of the 
veteran's service connection claim, the question of whether 
the veteran was appropriately informed of the evidence needed 
to substantiate the claim, or as to the division of 
responsibilities between VA and a claimant in developing 
evidence pertinent to the appeal, is a moot point. 

In any case, the Board notes that VA satisfied its duty to 
notify as to the claim by means of a December 2003 letter 
from the RO to the appellant.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, a 
June 2006 communication from VA informed the veteran as to 
the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess/Hartman.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, personnel records and 
reports of post-service VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
November 2006 videoconference hearing before the undersigned.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  The Board also notes that any 
deficiencies regarding VA's duty to assist are not 
prejudicial to the veteran because his claim for service 
connection for PTSD is granted herein.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

Special considerations- PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 1994 (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The veteran asserts that service connection is warranted for 
PTSD, due to Vietnam-related stressors.  In particular, the 
veteran, who served in the Army, reported that while in 
Vietnam at the Chu Lai base camp for the 596th Maintenance 
Company, the camp came under mortar attacks.  During one of 
the mortar attacks, he reported that he was in a tower and 
was blown out of it from the force of the attack.  He further 
reported that he got caught up and trampled by a crowd coming 
down a hill.  (See Transcript "T" at 4-10.)  He stated that 
he was kicked in the head and sustained a head wound.  The 
veteran also reported being shot at on reconnaissance 
missions.  Other stressors reported by the veteran include 
witnessing atrocities against the Vietnamese people and being 
in fear when he was lost in enemy territory for hours.  The 
veteran indicated that, today, he suffers from symptoms such 
as paranoia, isolation, depression, and occasional homicidal 
thoughts.  See November 2006 Statement in Support of his 
claim.

In terms of evidence that corroborates the veteran's 
contentions that he was exposed to combat, his DD Form 214 
does not reveal any awards or decorations indicative of 
combat.  It reveals that he received the National Defense 
Service Medal, the Vietnam Service Medal with Bronze Service 
Star, and the Vietnam Campaign Medal with 60 device.  The DD 
Form 214 does indicate that the veteran had active duty 
service in Vietnam from September 5, 1970 through October 6, 
1971.  Further, his service personnel records reflect that 
his military occupational specialty during this period was 
vehicle repairman.  The Board further notes that service 
medical records dated in December 1970 indicate that the 
veteran was treated for a head wound.  The veteran's service 
personnel records reflect that he was involved in the Vietnam 
Counteroffensive Phase VII/Consolidation I.  Additionally, in 
March 2006, the U.S. Center for Unit Records and Research 
(CURR) (now U.S. Army and Joint Services Records Research 
Center (JSRRC)) reported that the 596th Maintenance Company's 
main base camp at Chu Lai "sustained a rocket and mortar 
attack resulting in US casualties" in November 1970.  The 
CURR report also stated that the reviewed Operational Reports 
- Lessons Learned for the period from August 1970 through 
April 1971 reported a period of "increased enemy activity" 
and that efforts were taken to bolster the vital defense 
areas of the 80th General Support Group, which is the higher 
headquarters of the 596th Maintenance Company.
 
In weighing the evidence as to whether the veteran has a 
verified reported stressor, the Board finds persuasive the 
fact that the CURR report indicated that Chu Lai was the main 
base camp for the veteran's 596th Maintenance Company, and 
that it sustained rocket and mortar attacks during his period 
of service in Vietnam.  The Board also notes that a service 
medical record indicates that the veteran was treated for a 
head wound during his service in Vietnam.  Such objective 
findings are consistent with his reported stressors of 
exposure to rocket and mortar attacks, and his being trampled 
on one occasion wherein he was kicked in the head and 
sustained a head wound.  Here, the Board finds that, with 
resolution of all doubt in the veteran's favor, the veteran's 
testimony during his November 2006 videoconference hearing 
and his stressor statements received in July 2003 and 
November 2006, to be credible regarding at least two of his 
reported stressors, and consistent with the circumstances of 
his military activity.  

The next inquiry is whether the veteran has a current PTSD 
diagnosis and whether such diagnosis is based on any reported 
military stressor deemed verified as discussed above.  The 
record reflects that the veteran was diagnosed with PTSD by a 
VA staff psychiatrist in May 2002.  See also April 2003 
History and Physical.  It is also acknowledged that these 
records attribute the PTSD to the veteran's service in 
Vietnam.  For example, the May 2002 and April 2003 VA records 
reveal that the veteran has symptoms of PTSD due to exposure 
to mortar attacks at Chu Lai, and having sustained a head 
wound in Vietnam.  Therefore, because the veteran has been 
diagnosed as having PTSD, which is linked to verified 
reported stressors of exposure to mortar attacks at Chu Lai, 
and sustaining a head wound in Vietnam, and resolving all 
doubt in the veteran's favor, the Board finds that the 
evidence of record is sufficient to support a finding of 
service connection for PTSD.  Accordingly, the veteran's 
claim for service connection for PTSD is granted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


